Citation Nr: 0301106	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  98-19 512A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (VAMC) 
in Albany, New York


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses incurred during hospitalization at the 
Champlain Valley Physicians Hospital Medical Center from 
October 14 to 17, 1998.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
February 1946.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 decision by the VAMC in 
Albany, New York, which denied payment or reimbursement 
for unauthorized medical expenses incurred during 
hospitalization at the Champlain Valley Physicians 
Hospital Medical Center from October 14 to 17, 1998.  


REMAND

The Board notes that during the pendency of this appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), was 
signed into law.  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, 
the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  The Board will 
assume for the purposes of this decision that the VCAA and 
the implementing regulations are applicable to the issue 
on appeal.

The VCAA and its implementing regulations provide, among 
other things, that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

In this case, the veteran has not adequately been informed 
of the evidence he is to provide and what evidence VA will 
attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, in an undated Statement of the Case, it is 
noted that the veteran's claim was reviewed by both the 
Chief, Administrative Medicine Service, and the Chief, 
Medical Administration Service, at the Albany VAMC.  
However, there are no records of such review or statements 
from either Chief to this effect.  The basis for the 
denial of the veteran's claim is that it was determined 
that he was seen for a nonservice-connected condition.  At 
the time of the private hospitalization, the veteran was 
service-connected for gastritis with duodenitis.  A 
November 1998 statement by Viqar Qudsi, M.D., the 
veteran's treating physician at Champlain Valley 
Physicians Hospital Medical Center during the period at 
issue, indicates that the veteran's hospital admission was 
due to gastrointestinal problems.  

Particularly in view of Dr. Qudsi's November 1998 
statement, a VA physician should review the veteran's file 
and furnish opinions regarding whether the care or 
services received by the veteran at the private hospital 
from October 14 to 17, 1998 were (1) rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, (2) for an adjudicated 
service-connected disability, or for a nonservice-
connected disability associated with or aggravating an 
adjudicated service-connected disability, or for any 
disability of a veteran who has a total disability 
permanent in nature resulting from a service-connected 
disability, and (3) rendered under circumstances where VA 
or other Federal facilities were not feasibly available.  
See 38 U.S.C. § 1728(a)(1)-(3); 38 C.F.R. § 17.120. 

From a review of the claims file, it does not appear that 
the records of treatment of the veteran at Champlain 
Valley Physicians Hospital Medical Center, from October 14 
to 17, 1998, are complete.  There is an Emergency Room 
Report, dated on October 14, and a Consultation Report, 
dated on October 15, but the claims file does not contain 
any records beyond October 15, such as a hospital 
discharge report that would indicate a final diagnosis.  

Additionally, it is noted that the undated Statement of 
the Case (SOC) issued to the veteran in this case is 
inadequate.  The SOC contains law and regulations, 
pertinent to payment or reimbursement of unauthorized 
medical expenses, that are outdated.  Additionally, the 
SOC furnished only the barest summary of the evidence 
considered in the case, and notably failed to refer to 
either records of the private hospitalization at issue or 
a November 1998 statement by Viqar Qudsi, M.D., that was 
submitted by the veteran in support of his claim.  

According to 38 C.F.R. § 19.29, a SOC must be complete 
enough to allow the appellant to present written and/or 
oral arguments before the Board.  It must contain a 
summary of the evidence, a summary of the applicable laws 
and regulations with appropriate citations and a 
discussion of how such laws and regulations affect the 
determination, and the determination and reasons for the 
determination of the agency of original jurisdiction with 
respect to which disagreement has been expressed.  The 
VAMC must furnish the veteran with a Supplemental 
Statement of the Case (SSOC) which corrects the 
aforementioned procedural defects.

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address 
questions not previously considered by the agency of 
original jurisdiction.  See Board of Veterans' Appeals: 
Obtaining Evidence and Curing Procedural Defects Without 
Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, the 
revisions to the regulations provide that where a case 
requires exceptionally extensive development and the 
agency of original jurisdiction has performed little or no 
development, the case is to be remanded to the agency of 
original jurisdiction (i.e., the VAMC, in the instant 
case).  In any case, it is noted that whether to remand a 
case to an RO or to direct the Board's Case Development 
Unit to undertake development is discretionary under 
C.F.R. § 19.9(a)(2) (2002).  

In light of the foregoing, the case is remanded for the 
following action:

1.  The VAMC should furnish notice to 
the veteran pursuant to the provisions 
of VCAA, particularly with respect to 
the VA's obligation to notify him about 
his claim (i.e., what information or 
evidence is required to grant his 
claim, what information or evidence he 
is to provide, and what evidence VA 
will attempt to obtain on his behalf) 
and to the VA's obligation to assist 
him in obtaining evidence for his 
claim.  

2.  The VAMC should attempt to assemble 
all original records (including any 
Medical Administration Service separate 
folder and all loose records) 
pertaining to the veteran's claim and 
appeal for payment or reimbursement for 
unauthorized medical expenses incurred 
during the October 14 to 17, 1998, 
private hospital admission, and these 
should be made part of the appellate 
record for the duration of the appeal 
to the Board.  Such documents include, 
but are not limited to, private medical 
records and a billing statement from 
the hospitalization at issue, and all 
procedural documents pertaining to VAMC 
adjudication of the claim and the 
subsequent appeal to the Board.  If 
such documents cannot be located, 
appropriate officials from the VAMC 
should provide a certified statement to 
this effect, with an explanation as to 
why such documents are unavailable.

3.  The VAMC should contact the 
Champlain Valley Physicians Hospital 
Medical Center, in writing, and request 
copies of all records pertaining to the 
veteran's hospitalization from October 
14 to 17, 1998, that are not already 
contained in the claims file.  If the 
hospital no longer has the records, a 
written statement to that effect should 
be requested.

4.  If the above-mentioned documents 
cannot be located by the VAMC, the VAMC 
should contact the veteran and his 
representative, in writing, and ask 
them to provide copies of all documents 
in their possession related to the 
claim and appeal for payment or 
reimbursement for unauthorized medical 
expenses incurred during 
hospitalization at the Champlain Valley 
Physicians Hospital Medical Center from 
October 14 to 17, 1998.

5.  After assuring that the above 
actions have been completed, the VAMC 
should review the claim for payment or 
reimbursement for unauthorized medical 
expenses incurred during 
hospitalization at the Champlain Valley 
Physicians Hospital Medical Center from 
October 14 to 17, 1998.  Such review 
should be undertaken by a physician, 
who should furnish opinions regarding 
whether the care or services received 
by the veteran were (1) rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health, (2) for an adjudicated 
service-connected disability, or for a 
nonservice-connected disability 
associated with or aggravating an 
adjudicated service-connected 
disability, or for any disability of a 
veteran who has a total disability 
permanent in nature resulting from a 
service-connected disability, and (3) 
rendered under circumstances where VA 
or other Federal facilities were not 
feasibly available.  If the claim is 
denied, the VAMC should provide the 
veteran and his representative with a 
supplemental statement of the case 
(SSOC), which includes a recitation of 
the evidence and applicable laws and 
regulations.  

After the veteran and his representative are given an 
opportunity to respond to the SSOC, the case should be 
returned to the Board for further appellate review.

The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




